DETAILED ACTION
Response to Arguments
The amendment filed 7/08/2022 have been entered and made of record.

The application has pending claim(s) 1-20.

The Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended independent claim(s) 1, 11, and 20.
Applicant's arguments filed 7/08/2022 have been fully considered but they are not persuasive. The Applicant alleges, “However, this discussion of Tang is silent on the concept of an object type referencing a category out of a plurality of candidate categories …” in page 8, and states respectively that Tang is silent on the amended claim limitation of “the object type referencing a category of the object out of a plurality of candidate categories”.  However the Examiner disagrees because Tang does indeed disclose the broadest reasonable claim language interpretation of such an amended limitation.  More specifically Tang discloses the object type referencing a category of the object out of a plurality of candidate categories (see Tang, identifying the 3D pose of objects in a group of objects having different types or categories, e.g. bottles of one category and mugs of another category, Paragraph 0025).  Further discussions are addressed in the prior art rejection section below.  
Further, Applicant’s arguments, see “and is also silent on features being identified using the object type notwithstanding occlusion” in page 8, filed 7/08/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 / 103 have been fully considered and are persuasive [the Examiner agrees that the prior art reference Tang is silent on the amended claim limitation “at least some of the identified features being occluded and therefore not visible to the autonomous robot but nonetheless determinable by using the identified object type”].  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Jampani et al (US 2020/0320401 A1).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-20 are not in condition for allowance because they are not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 11, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2022/0084238 A1, as applied in previous Office Action) in view of Jampani et al (US 2020/0320401 A1).
Regarding claim 1, Tang teaches a non-transitory computer readable medium comprising memory with instructions encoded thereon that, when executed, cause one or more processors to perform operations (see Tang, non-transitory computer readable medium with an executable program store thereon including various code or instructions able to performed by the computer or processor, Paragraph 0026), the instructions comprising instructions to: capture, by the autonomous robot, an image of an object to be transported from a source to a destination, wherein the image is a red-green-blue (RGB) image or a grayscale image (see Tang, RGB color image of the object obtained by a camera in robot system, Paragraphs 0005 and 0017); generate, by the autonomous robot, a bounding box within the image surrounding the object (see Tang, the region proposal module produces a bounding box image including a number of bounding boxes that each surrounds a predicted object in the image, Fig. 3, Paragraphs 18-19); apply, by the autonomous robot, a machine-learned model to the image with the bounding box, the machine-learned model configured to identify an object type of the object, the object type referencing a category of the object out of a plurality of candidate categories, and to identify features of the object based on the identified object type and the image (see Tang, the bounding box image is segmented using deep learning model and pixels in each box is assigned a value for a particular object based on which 2D segmentation image is generated that identifies the objects by different indicia, Paragraph 0019; each segmented object is separated as cropped image having only one object and cropped images provided to a neural network to extract features such as edges, contours, etc., Paragraph 0020; objects in a group of objects having different types or categories, e.g. bottles of one category and mugs of another category, Paragraph 0025); determine, by the autonomous robot, which of the identified features of the object are visible to the autonomous robot (see Tang, each feature point is assigned with a confidence score indicating the likelihood of where the feature point exists on the object, Paragraph 0020); and determine, by the autonomous robot, a three-dimensional pose of the object based on the features determined to be visible to the autonomous robot (see Tang, 3D pose of the object estimated using feature points, where feature points that do not have a confidence value over a threshold are not used, Paragraphs 0020-0021). 
However Tang does not explicitly disclose at least some of the identified features being occluded and therefore not visible to the autonomous robot but nonetheless determinable by using the identified object type.
Jampani discloses at least some of the identified features being occluded and therefore not visible to the autonomous robot but nonetheless determinable by using the identified object type (see Jampani, [0001], [0014]-[0015], [0024], [0027] at lines 9-11, [0036], [0048], autonomous robotics, pose estimation even in presence of occlusions and other appearance variations that make the detection challenging, objects in a group of objects having a single, two, or more categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method/system using Jampani’s teachings by including the occlusion appearance variation processing to Tang’s pose estimation processing in order to improve the pose estimation even in the presence of other appearance variations (see Jampani, [0001], [0014]-[0015], [0024], [0027] at lines 9-11, [0036], [0048]).

Regarding claim 5, Tang further teaches the non-transitory computer-readable medium of claim 1, wherein the machine-learned model is further configured to output a respective confidence score for each respective identified feature, and wherein the instructions to determine which of the identified features of the object are visible to the autonomous robot comprise instructions to: compare each respective confidence score to a threshold; and responsive to determining that a respective confidence score does not meet or exceed the threshold, determine that its respective feature is not visible (see Tang, each feature point is assigned with a confidence score indicating the likelihood of where the feature point exists on the object, Paragraph 0020; feature points that do not have a confidence value over a threshold are not existent [not visible] on the image and are not used for pose estimation, Paragraph 0020).

Regarding claim 6, Tang further teaches the non-transitory computer-readable medium of claim 5, wherein the instructions to determine the three-dimensional pose of the object further comprise instructions to, responsive to determining that no respective feature is visible, determine that the three-dimensional pose is indeterminable (see Tang, 3D pose of the object estimated using feature points, where feature points that do not have a confidence value over a threshold are not used, Paragraphs 0020-0021; 3D pose cannot be estimated without valid feature points).

Regarding claim 8, Tang further teaches the non-transitory computer-readable medium of claim 1, wherein the machine-learned model is trained using labeled images, the labels of each image indicating at least one of one or more visible features and an object type (see Tang, the feature map with extracted features is provided to a region proposal model to determine the location of the objects, Paragraph 0018; each pixel in an image is assigned a label in image segmentation to generate segmented object images which input to neural network to identify features for 3D pose estimation, Paragraphs 0015 and 0019-0020).

As to claim 11, the claim is the corresponding method claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.

As to claims 15-16 and 18, the discussions are addressed with regard to claims 5-6 and 8 respectively.

As to claim 20, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Tang further teaches a system comprising: memory with instructions encoded thereon; and one or more processors, that, when executing the instructions, are caused to perform operations (see Tang, non-transitory computer readable medium with an executable program store thereon including various code or instructions able to performed by the computer or processor, Paragraph 0026).


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified by Jampani, and further in view of Ungi et al (US 2014/0276001 A1, as applied in previous Office Action).  The teachings of Tang as modified by Jampani have been discussed above.
Regarding claim 2, Tang [as modified by Jampani] further teaches the non-transitory computer-readable medium of claim 1, but did not explicitly disclose wherein the instructions further comprise instructions to, prior to applying the machine-learned model to the image, reduce the degrees of freedom of the object from six to four degrees of freedom by constraining the object to a horizontal position.
Ungi teaches reduce the degrees of freedom of the object from six to four degrees of freedom by constraining the object to a horizontal position (see Ungi, the dimensionality of the alignment space is reduced from six to four degrees of freedom, Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani, by using Ungi’s teachings by including dimensionality reduction before Tang’s [as modified by Jampani] image segmentation using neural network in order to reduce the space complexity for training neural network model (see Ungi, Paragraph 0046).

As to claim 12, the discussions are addressed with regard to claim 2 respectively.


Claim(s) 3-4, 9, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified by Jampani, and further in view of Wang et al (CN 108280856 A, the previously attached English language translation is used hereinafter as the official English translation of this CN document, as applied in previous Office Action).  The teachings of Tang as modified by Jampani have been discussed above.
Regarding claim 3, Tang [as modified by Jampani] further teaches the non-transitory computer-readable medium of claim 1, but did not explicitly disclose wherein the instructions further comprise instructions to: determine whether the three-dimensional pose corresponds to a valid state; and in response to determining that the three-dimensional pose corresponds to the valid state, manipulate the object.
Wang teaches determine whether the three-dimensional pose corresponds to a valid state (see Wang, the probability of gripping input rectangle area estimated using the hybrid information-based neural network model and finding the maximum output probability to determine if there is a best gripping area on the object, Page 3/29, Paragraphs 6-8; step 5, Page 8/29, Paragraphs 5-7); and in response to determining that the three-dimensional pose corresponds to the valid state, manipulate the object (see Wang, after the optimum gripping area obtained, the grip position and grip posture of the area is estimated and the gesture information of the robot grabbing is generated, step 6, Page 8/29, Paragraphs 8-10, Page 9/29, Paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani, using Wang’s teachings by including optimal gripping area search to Tang’s [as modified by Jampani] pose estimation in order to realize automatic gripping of an object more accurately (see Wang, Page 5/29, Paragraphs 3-4).

Regarding claim 4, The combination of Tang as modified by Jampani and Wang further teaches non-transitory computer-readable medium of claim 3, wherein the instructions further comprise instructions to determine a side of the object that is optimal for manipulation (see Wang, the probability of gripping input rectangle area estimated using the hybrid information-based neural network model and finding the maximum output probability to determine the best gripping area on the object, Page 3/29, Paragraphs 6-8; step 5, Page 8/29, Paragraphs 5-7), wherein manipulating the object comprises manipulating the object from the determined side (see Wang, after the optimum gripping area obtained, the grip position and grip posture of the area is estimated and the gesture information of the robot grabbing is generated, step 6, Page 8/29, Paragraphs 8-10, Page 9/29, Paragraphs 1-2).  See claim 3 for obviousness and motivation statements.

Regarding claim 9, Tang [as modified by Jampani] further teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further comprise instructions to: lift, by the autonomous mobile robot, the object based on the determined three-dimensional pose; and transport the object to the destination (see Tang, Paragraph 0024). However, Tang [as modified by Jampani] did not explicitly disclose lift the object from a side of the object that is selected based on the determined three-dimensional pose.
Wang teaches lift the object from a side of the object that is selected based on the determined three-dimensional pose (see Wang, best gripping area with rotation angle generated by inputting hybrid information to deep convolutional neural network model, Page 7/29, Paragraphs 1-3; the object grip position and gesture area determined for robot grabbing, Page 8/29, Paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani, using Wang’s teachings by including optimal gripping area search to Tang’s [as modified by Jampani] object grabbing process in order to realize automatic gripping of an object more accurately (see Wang, Page 5/29, Paragraphs 3-4).

As to claims 13-14 and 19, the discussions are addressed with regard to claims 3-4 and 9 respectively.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified by Jampani, and further in view of Guo et al (WO 2020/215772 A1, the previously attached English language translation is used hereinafter as the official English language translation of this WO document, as applied in previous Office Action).  The teachings of Tang as modified by Jampani have been discussed above.
Regarding claim 7, Tang [as modified by Jampani] further teaches the non-transitory computer-readable medium of claim 6, but did not explicitly disclose wherein the instructions further comprise instructions to, responsive to determining that the three-dimensional pose is indeterminable, transmit an alert to a human operator.
Guo teaches responsive to determining that the three-dimensional pose is indeterminable, transmit an alert to a human operator (see Guo, alarm performed to remind the staff when the items to be moved cannot be manipulated by the forklift due to the large pose deviation, Page 2/14, Paragraph 8, Page 5/14, Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani, using Guo’s teachings by including alert operation in responsive to indeterminable pose to Tang’s [as modified by Jampani] pose estimation in order to improve the safety of automatic gripping of an object (see Guo, Page 5/14, Paragraph 3).

As to claim 17, the discussions are addressed with regard to claim 7 respectively.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in as modified by Jampani, and further in view of Wang, and further in view of Vijayanarasimhan et al (KR 20180114200 A, the previously attached English language translation is used hereinafter as the official English language translation of this KR document, as applied in previous Office Action).  The teachings of Tang as modified by Jampani have been discussed above.
Regarding claim 10, Tang [as modified by Jampani] further teaches the non-transitory computer-readable medium of claim 1, but did not explicitly disclose wherein the instructions further comprise instructions to: capture, by the autonomous robot, depth information representative of the object from a depth sensor of the autonomous robot, wherein the depth information is input into the machine-learned model to identify the features.
Wang teaches capture depth information representative of the object from a depth sensor, wherein the depth information is input into the machine-learned model to identify the features (see Wang, depth sensor data, Page 6/29, Paragraph 1; Wang, hybrid information including color, depth, etc. is input to deep convolutional neural network model to generate the best gripping area on the object, Page 7/29, Paragraphs 1-3, Page 8/29, Paragraphs 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani, using Wang’s teachings by including depth information to Tang’s [as modified by Jampani] feature extraction in order to improve the estimation of 3D pose of an object (see Wang, Page 8/29, Paragraph 8).
However, Wang did not explicitly disclose capture, by the autonomous robot, depth information representative of the object from a depth sensor of the autonomous robot.
Vijayanarasimhan teaches capture, by the autonomous robot, depth information representative of the object from a depth sensor of the autonomous robot (see Vijayanarasimhan, vision sensors generate image related to shape, color, and depth, or other characteristics of the object, Page 3/61, Paragraph 5; vision sensors can be mounted as operational components of the robot, Page 4/61, Paragraph 3, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tang’s method / system, as modified by Jampani and Wang, using Vijayanarasimhan’s teachings by including vision sensors to Tang’s [as modified by Jampani and Wang] robot system in order to facilitate the capture of depth image without limited to the robot movement (see Vijayanarasimhan, Page 3/61, Paragraph 5, Page 5/29, Paragraphs 3-4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dikhale et al ‘241 discloses the combination of the depth data and the tactile data can be used to improve the pose estimation accuracy even when a portion of the object is occluded; Konolige et al ‘781 discloses the neural network can learn to estimate poses of objects based on 2D images, and additionally, information about occlusion of objects can improve the robustness of the neural network to detect objects that are partially occluded, e.g., allowing recognition of partial views that might not be recognized otherwise.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 18, 2022